Matter of Ciaira C. v Alvert R. (2019 NY Slip Op 01646)





Matter of Ciaira C. v Alvert R.


2019 NY Slip Op 01646


Decided on March 7, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 7, 2019

Renwick, J.P., Manzanet-Daniels, Tom, Kahn, Gesmer, JJ.


8610

[*1]In re Ciaira C., Petitioner-Respondent,
vAlvert R., Respondent-Appellant.


Bruce A. Young, New York, for appellant.

Order, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about April 11, 2018, which, after a hearing, committed respondent father to the New York City Department of Corrections for a term of three months intermittent weekend incarceration, unless sooner discharged based upon a payment of $3,500 of child support arrears, confirming the findings of the Support Magistrate, entered on or about February 28, 2018, that respondent had willfully violated an order, dated June 16, 2013, which directed him to make monthly payments of $400 in child support, unanimously affirmed, without costs.
While petitioner presented prima facie evidence of respondent's willful violation of a lawful support order, respondent failed to rebut the showing with credible evidence of income, assets or means of support (see Matter of Powers v Powers, 86 NY2d 63, 69 [1995]). We agree with the court's determination to order either three months of intermittent incarceration on weekends or a purge payment of $3,500 (Matter of Nancy R. v Anthony B., 121 AD3d 555 [1st Dept 2014]).
We have considered respondent's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 7, 2019
CLERK